Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  

Regarding claim 6, Line 2 recites, “and at first and second secondary coils” should read, “and a first and second secondary coils.” 
Appropriate correction is required.

Regarding claim 7, Line 2-3 recites, “said first AC output means is connected to a first output circuit; said second AC output means is connected to a second output circuit” should read, “said first AC signal output means is connected to a first output circuit; said second AC signal 
Appropriate correction is required.

Regarding claim 7 Line 3 recites, “a second output circuit” should read “a second output circuit,”.
Appropriate correction is required.


CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.



The claims 1-15 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

In this application in claims 1-15, the limitations, “a first AC/DC converting means”, “a second AC/DC converting means”, “first AC output means”, “second AC output means” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the limitation “a first AC/DC converting means” is modified by functional language “to convert said first AC output signal to a first DC output signal" in claim 1. The limitation “a second AC/DC converting means” is modified by functional language “to convert said second AC output signal to a second DC signal”. The limitation “first AC output means” is modified by functional language “to output a first AC output signal and a second AC output signal respectively”. The limitation “second AC output means” is modified by functional language “to output a first AC output signal and a second AC output signal respectively”.

From the specification “AC/DC converting means” can be in Paragraph [54] of the present application PGPUB “This is achieved by the generated AC output signal provided by AC signal output means, AC voltage V.sub.ACA that is induced in the first secondary coil 313 being provided to a RMS (Root Mean Square) to DC converter 333, to thereby provide a DC voltage representing the magnitude of the induced AC voltage. (Paragraph 54 of the present application PGPUB)”.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “AC excitation generation unit, gain calibration unit”, in the dependent claims 5 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
In this application in claim 5 recites “AC excitation generation unit” coupled with the functional language “configured to condition said DC input to provide AC excitation to said VDT.”, the recited “gain calibration unit” in claim 9, coupled with the functional language “to adjust the output gain of the gain calibration unit”.
The limitation in the claims have no structural meaning and are considered a generic placeholder.
In the present application PGPUB NO US 20200240813 A1 discloses:
In paragraph [0056], “Gain calibration unit 332 and offset calibration unit 331 may be implemented by a digital potentiometer (for example, a digipot, E2pot etc.) in order to adjust the gain of the first (and second secondary) coil 313 to leverage production constrains on the RVDT 310, as well as minimize the RVDT 310 volume and cost”.

35 USC § 112(b) Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim element “AC excitation generation unit” in claim 5 is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. For the purpose of present examination any element or device (e.g. function as AC excitation or AC signal generation circuit) that functions to provide AC excitation to said VDT is represented as AC excitation generation unit. 
Under 112(f), it is not clear from paragraph 49 and Figure 3 what the structure or what element corresponding to “AC excitation generation unit” is.  At most, paragraph 49 describe that the input DC voltage may further be conditioned by the use of an AC excitation generation unit 322. This AC excitation unit 322 may therefore condition the input to provide AC excitation for its input into the RVDT 310 through input lines P1 and P3 as shown in FIG. 3. The specification, however, is not understood to disclose any structure for AC excitation generation unit.  Accordingly, the claim is rejected under 35 U.S.C. 112(b) 35 U.S.C. 112(a) set forth below.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

35 USC § 112(a) Rejections
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim 5 recites: 

The system of claim 3, further comprising an AC excitation generation unit positioned between said DC input and said VDT, and configured to condition said DC input to provide AC excitation to said VDT.

The claim recites "an AC excitation generation unit". The specification does not teach, or disclose or anticipate the corresponding structure or material of an AC excitation generation unit. The input DC voltage may further be conditioned by the use of an AC excitation generation unit 322. This AC excitation unit 322 may therefore condition the input to provide AC excitation for its input into the RVDT 310 through input lines P1 and P3 as shown in FIG. 3. But there is no structure or element of AC excitation unit 322 in the drawing (Drawing only shows boxes in Figure 3 (paragraph [0056]). An inadequate disclosure gives rise to failure to satisfy the written description requirement.
MPEP 2163.03(vi):
A claim limitation expressed in means- (or step-) plus-function language "shall be construed to cover the corresponding structure, material, or acts described in the specification 
Thus as best understood by the examiner, claim 5 fails the written description requirement under 35 USC 112(a). 

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3, 5-7 and 11-14 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Nouhaud in the US Patent Application Publication Number US 20160214730 A1.

Regarding claim 1, Nouhaud teaches a position sensing system [80] in Figure 4 for sensing a position of an input shaft of a variable differential transformer (VDT) [82, 84] (the throttle system may include a rotary variable differential transformer (RVDT) connected to the throttle lever. The RVDT includes at least three coils adapted to detect the position of the throttle lever and generate the position signal commensurate therewith; Paragraph [0013] Line 1-5; Figure 1: Modified Figure 4 of Nouhaud below is a circuit diagram of an electronic throttle system; Paragraph [0029] Line 1-2; and FIG. 5 is a circuit diagram of one of the two channels for the electronic throttle system that is illustrated in FIG. 4; Paragraph [0030] Line 1-2), comprising:
said VDT [82,84] (The electronic throttle system 80 includes, therefore, a throttle 86 that is connected to two RVDT sensor modules 88, 90, one for each channel 82, 84; Paragraph [0051] Line 1-3), comprising 
first and second AC signal output means that are configured to output a first AC output signal and a second AC output signal respectively (Figure 1: Modified Figure 4 of Nouhaud below shows first and second AC signal output means to output a first AC output signal and a second AC output signal respectively);
said position sensing system further comprising: 
first AC/DC converting means [126] in Figure 5 configured to convert said first AC output signal to a first DC output signal (The signals proceed from the RVDT demodulator 124, through the AC/DC converter 126, to the TQA micro-controller 128 (also referred to more broadly herein as the TQA controller 128); Paragraph [0059] Line 3-6 Figure 1: Modified Figure 4 of Nouhaud below shows first AC/DC converting means); and
a second AC/DC converting means [Second channel 84 comprises second AC/DC converting means] configured to convert said second AC output signal to a second DC signal (Figure 1: Modified Figure 4 of Nouhaud below provides an electronic throttle system 80 that incorporates a first channel 82 and a second channel 84 for redundancy. As with the prior art throttle system 28, the two channels 82, 84 operate independently of one another and are each capable of providing control over the throttle signals provided to the engines 24, 26 of the aircraft 10; Paragraph [0050] Line 2-7; Figure 5 shows one channel 82 has one AC/DC converting means [126] as the first  AC/DC converting means and similarly the second channel 84 has the second AC/DC converting means as shown in Figure 1: Modified Figure 4 of Nouhaud below), and


    PNG
    media_image1.png
    856
    870
    media_image1.png
    Greyscale

Figure 1: Modified Figure 4 of Nouhaud
wherein said first and second DC output signals each indicate an individual position of said input shaft (Claim 6. The throttle system of claim 4, wherein the TQA module comprises an RVDT demodulator connected to the RVDT that receives the position signal and generates a demodulated position signal; Claim 6; Figure 1: Modified Figure 4 of Nouhaud above provides an electronic throttle system 80 that incorporates a first channel 82 and a second Paragraph [0050] Line 2-7; Figure 1: Modified Figure 4 of Nouhaud shows first and second DC output signals for channel 82 and channel 84 both independently provide the control over the throttle signal).


Regarding claim 3, Nouhaud teaches a position sensing system, comprising 
a DC input [Input from the DC/DC converter 150] connected to said VDT [82] (When power reaches the TQA module 92, the power is provided to two DC/DC converters 148, 150 and the RVDT exciter 152; Paragraph [0063] Line 1-3; From the main power bus 142, power is provided through two DC/DC converters 144, 146. Power from the main power bus 142 of the EEC 100 is also provided to the TQA module 92 via the signal/power line 134; Paragraph [0062] Line 1-4).
4.    The position sensing system of claim 3, further comprising a lightning and electromagnetic interference protection unit connected between said DC input and said VDT.

Regarding claim 5, Nouhaud teaches a system, further comprising 
an AC excitation generation unit [152] in Figure 5 positioned between said DC input [150] and said VDT [82] (When power reaches the TQA module 92, the power is provided to two DC/DC converters 148, 150 and the RVDT exciter 152; Paragraph [0063] Line 1-3), 
and configured to condition said DC input to provide AC excitation to said VDT (Power is provided from the  main power bus 142 to the coils 104, 106, 108 via the RVDT exciter 150 as explained in Paragraph 45 for figure 3 which is similar to Figure 5).


Regarding claim 6, Nouhaud teaches a system [80] of claim 1, wherein 
said VDT [82, 84] further comprises a primary coil [104] configured to provide a magnetic field, and at first [106] and second [108] secondary coils electromagnetically coupled to the primary coil [104] (Figure 1: Modified Figure 4 of Nouhaud above shows a primary coil [104] configured to provide a magnetic field, and at first [106] and second [108] secondary coils electromagnetically coupled to the primary coil), and 
wherein movement of said input shaft varies a voltage induced by each of the secondary coils [106, 108], said varied induced voltages thereby indicating said positions of said shaft (With reference to FIG. 5, the RVDT sensor module 88 receives signals from the flight crew via the throttle 86. The RVDT sensor module 88 includes a primary coil 104, a first secondary coil 106 and a second secondary coil 108. As in the prior art system 28, the three coils 104, 106, 108 generate throttle signals that may be utilized by the micro-controller for the engines 24, 26; Paragraph [0055] Line 1-7; The three coils 48, 50, 52 collectively provide the requisite position signals from the throttle 30. In one contemplated mode of operation, the primary sensor coil 48 is excited by the EEC 40, which allows the primary sensor coil 48 to generate signals back to the secondary coils 50, 52, as should be apparent to those skilled in the art. The secondary coils 50, 52 determine the angle of the sensor axis; Paragraph [0040] Line 4-10; System 80 functions same way as the prior art system 28).
Regarding claim 7, Nouhaud teaches a system of claim 1, wherein: 
said first AC output means is connected to a first output circuit [Channel 82 of Figure 4: ADC+ micro controller as the first output circuit] (Figure 5 shows one channel 82 has one AC/DC converting means [126] as the first AC/DC converting means [126] and is connected to a first output circuit [126]+[128]);
said second AC output means is connected to a second output circuit [Channel 84 of Figure 4: ADC+ micro controller as the second output circuit] (Figure 5 shows one channel 82 has one AC/DC converting means [126] as the first AC/DC converting means [126] is connected to a first output circuit [126]+[128] and similarly the second channel 84 has the second AC/DC converting means is connected to a second output circuit as shown in Figure 1: Modified Figure 4 of Nouhaud above),
said first AC/DC converting means [126] is provided on said first output circuit [126] + [128] (Figure 1: Modified Figure 4 of Nouhaud above shows that the first AC/DC converting means is provided on said first output circuit; Figure 5 shows one channel 82 has one AC/DC converting means [126] as the first AC/DC converting means is provided on said first output circuit [126]+[128]); and
said second AC/DC converting means is provided on said second output circuit (Figure 1: Modified Figure 4 of Nouhaud above shows that the second AC/DC converting means is provided on said second output circuit similar as the first channel 82).
 
Regarding claim 11, Nouhaud teaches a pilot control unit (A throttle system for providing throttle control for an engine on an aircraft; Paragraph [0011] Line 2-3; FIG. 2 is a circuit layout for a prior art throttle system 28. The conventional electronic throttle system 28 Paragraph [0036] Line 1-6; Figure 1: Modified Figure 4 of Nouhaud above provides an electronic throttle system 80 that incorporates a first channel 82 and a second channel 84 for redundancy. As with the prior art throttle system 28, the two channels 82, 84 operate independently of one another and are each capable of providing control over the throttle signals provided to the engines 24, 26 of the aircraft 10; Paragraph [0050] Line 2-7 ) comprising: the position sensing system of claim 1;
wherein said shaft is connected to a component of said pilot control unit FIG. 2 is a circuit layout for a prior art throttle system 28. The conventional electronic throttle system 28 includes a throttle lever 30 that provides throttle information to the throttle system 28 from the flight crew. The flight crew includes, but is not limited to, the pilot, co-pilot and other personnel operating the aircraft 10 from the flight deck (or cockpit); Paragraph [0036] Line 1-6), and
said position of said shaft indicates a position of said component of said pilot control unit (Claim 19:A method of operation for a throttle quadrant assembly (TQA) module in electrical communication with a throttle lever of an aircraft, the method comprising: receiving a position signal indicative of a position of the throttle lever from a position measurement sensor; Claim 19; A throttle system for providing throttle control for an engine on an aircraft. The throttle system includes a throttle quadrant assembly (TQA) module in electrical communication with a throttle lever for receiving a position signal indicative of a magnitude for a throttle of the engine, the TQA module being operative to convert the position signal into a throttle signal, an engine electronic control (EEC) module connected to the TQA module to translate the throttle signal into a throttle control signal for the engine, and at least one signal/power line connecting Paragraph [0011] Line 2-13). 

Regarding claim 12, Nouhaud teaches a method for detecting a position of an input shaft of a variable differential transformer (VDT) [82, 84] (a method of operation for a throttle quadrant assembly (TQA) module in electrical communication with a throttle lever of an aircraft. The method includes receiving a position signal indicative of a position of the throttle lever from a position measurement sensor; Paragraph [0023] Line 2-6; the throttle system may include a rotary variable differential transformer (RVDT) connected to the throttle lever. The RVDT includes at least three coils adapted to detect the position of the throttle lever and generate the position signal commensurate therewith; Paragraph [0013] Line 1-5; Figure 1: Modified Figure 4 of Nouhaud above is a circuit diagram of an electronic throttle system; Paragraph [0029] Line 1-2; and FIG. 5 is a circuit diagram of one of the two channels for the electronic throttle system that is illustrated in FIG. 4; Paragraph [0030] Line 1-2),), 
said VDT [82,84] (The electronic throttle system 80 includes, therefore, a throttle 86 that is connected to two RVDT sensor modules 88, 90, one for each channel 82, 84; Paragraph [0051] Line 1-3), comprising 
first and second AC signal output means that are configured to output a first AC output signal and a second AC output signal  (Figure 1: Modified Figure 4 of Nouhaud above shows first and second AC signal output means to output a first AC output signal and a second AC output signal); said method comprising:
converting said first AC output signal to a first DC output signal (The signals proceed from the RVDT demodulator 124, through the AC/DC converter 126, to the TQA micro-Paragraph [0059] Line 3-6 Figure 1: Modified Figure 4 of Nouhaud below shows first AC/DC converting means); and
converting said second AC output signal to a second DC signal (Figure 1: Modified Figure 4 of Nouhaud below provides an electronic throttle system 80 that incorporates a first channel 82 and a second channel 84 for redundancy. As with the prior art throttle system 28, the two channels 82, 84 operate independently of one another and are each capable of providing control over the throttle signals provided to the engines 24, 26 of the aircraft 10; Paragraph [0050] Line 2-7; Figure 5 shows one channel 82 has one AC/DC converting means [126] as the first  AC/DC converting means and similarly the second channel 84 has the second AC/DC converting means as shown in Figure 1: Modified Figure 4 of Nouhaud above), wherein 
said first and second DC output signals each indicate an individual position of said input shaft (Claim 6. The throttle system of claim 4, wherein the TQA module comprises an RVDT demodulator connected to the RVDT that receives the position signal and generates a demodulated position signal; Claim 6; Figure 1: Modified Figure 4 of Nouhaud above provides an electronic throttle system 80 that incorporates a first channel 82 and a second channel 84 for redundancy. As with the prior art throttle system 28, the two channels 82, 84 operate independently of one another and are each capable of providing control over the throttle signals provided to the engines 24, 26 of the aircraft 10; Paragraph [0050] Line 2-7; Figure 1: Modified Figure 4 of Nouhaud shows first and second DC output signals for channel 82 and channel 84 both independently provide the control over the throttle signal).

Regarding claim 13, Nouhaud teaches a method of claim 12, further comprising providing a DC input [Input from the DC/DC converter 150] to said VDT (When power reaches the TQA module 92, the power is provided to two DC/DC converters 148, 150 and the RVDT exciter 152; Paragraph [0063] Line 1-3; and generating an AC input from said DC input and supplying said AC input to said VDT [82,84] (From the main power bus 142, power is provided through two DC/DC converters 144, 146. Power from the main power bus 142 of the EEC 100 is also provided to the TQA module 92 via the signal/power line 134; Paragraph [0062] Line 1-4); and 
generating an AC input from said DC input and supplying said AC input to said VDT [82,84] (Figure 1: Modified Figure 4 of Nouhaud above shows first and second AC signal output means to output a first AC output signal and a second AC output signal).

Regarding claim 14, Nouhaud teaches a method of claim 1, wherein 
said VDT [82, 84] further comprises a primary coil [104] configured to provide a magnetic field, and at first [106] and second [108] secondary coils electromagnetically coupled to the primary coil [104] (Figure 1: Modified Figure 4 of Nouhaud above shows a primary coil [104] configured to provide a magnetic field, and at first [106] and second [108] secondary coils electromagnetically coupled to the primary coil), and 
wherein movement of said input shaft varies a voltage induced by each of the secondary coils [106, 108], said varied induced voltages thereby indicating said positions of said shaft (With reference to FIG. 5, the RVDT sensor module 88 receives signals from the flight crew via the throttle 86. The RVDT sensor module 88 includes a primary coil 104, a first secondary coil 106 and a second secondary coil 108. As in the prior art system 28, the three coils Paragraph [0055] Line 1-7; The three coils 48, 50, 52 collectively provide the requisite position signals from the throttle 30. In one contemplated mode of operation, the primary sensor coil 48 is excited by the EEC 40, which allows the primary sensor coil 48 to generate signals back to the secondary coils 50, 52, as should be apparent to those skilled in the art. The secondary coils 50, 52 determine the angle of the sensor axis; Paragraph [0040] Line 4-10; System 80 functions same way as the prior art system 28); and
wherein said method comprising:
connecting said first AC output means to a first output circuit [Channel 82 of Figure 4: ADC+ micro controller as the first output circuit] (Figure 5 shows one channel 82 has one AC/DC converting means [126] as the first AC/DC converting means [126] and is connected to a first output circuit [126]+[128]);
connecting said second AC output means to a second output circuit [Channel 84 of Figure 4: ADC+ micro controller as the second output circuit] (Figure 5 shows one channel 82 has one AC/DC converting means [126] as the first AC/DC converting means [126] is connected to a first output circuit [126]+[128] and similarly the second channel 84 has the second AC/DC converting means is connected to a second output circuit as shown in Figure 1: Modified Figure 4 of Nouhaud above),
providing said first AC/DC converting means [126] on said first output circuit [126] + [128] (Figure 1: Modified Figure 4 of Nouhaud above shows that the first AC/DC converting means is provided on said first output circuit; Figure 5 shows one channel 82 has one AC/DC converting means [126] as the first AC/DC converting means is provided on said first output circuit [126]+[128]); and
providing said second AC/DC converting means on said second output circuit (Figure 1: Modified Figure 4 of Nouhaud above shows that the second AC/DC converting means is provided on said second output circuit similar as the first channel 82).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nouhaud ‘730 A1 in view of Sloat et al. (Hereinafter “Sloat”) in the US Patent Application Publication Number US 20180038714 A1.

Regarding claim 2, Nouhaud fails to teach a position sensing system, wherein each of the first and second AC/DC converting means configured to output said first and second DC output signals comprises a RMS to DC convertor.
Sloat teaches a system for determining a position of a moveable device is provided. The system may include, but is not limited to, a variable displacement transformer, including but is not limited to, a shaft mechanically coupled to the moveable device (Paragraph [0004] line 1-5), wherein
each of the first and second AC/DC converting means configured to output said first and second DC output signals comprises a RMS to DC convertor (determining the magnitude 
Magwinding= [square root over ((ReX[k].sup.2+ImX[k].sup.2))] Equation 2 (Paragraph [0035] Line 1-6; The processor 170 may then determine the position of the moveable device 110 by performing the calculation described in Equation 3. (Step 350). 
VDT position = MagA - MagB MagA + MagB Equation 3 ##EQU00003## , Where MagA is the magnitude of the data from secondary winding 124 and MagB is the magnitude of the data from secondary winding 126 calculated in Step 340; Paragraph [0036] Line 1-3). The purpose of doing so is to output to another relevant system which requires the position information and to use the calculated position of the moveable device by the processor. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Nouhaud in view of Sloat, because Sloat teaches to output said first and second DC output signals comprises a RMS to DC convertor outputs to another relevant system which requires the position information, uses the calculated position of the moveable device by the processor (Paragraph [0037]). 


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nouhaud ‘730 A1 in view of Nyce et al. (Hereinafter “Nyce”) in the US Patent Number US 8692541 B2.

Regarding claim 4, Nouhaud fails to teach a position sensing system, further comprising a lightning and electromagnetic interference protection unit connected between said DC input and said VDT. 
Nyce teaches sensors that utilize a sensing element and electronic circuits in performing a sensing function to measure the value of a physical parameter, such as linear or rotary position, and that provide an electrical output indicative of the value of the measured parameter (Column 1 line 7-11), further comprising 
a lightning and electromagnetic interference protection unit connected between said DC input and said VDT (Zener diode (D1) protects against reverse-connection, and also protects against over voltage and electrostatic discharge. Inductor L1 provides an impedance between the one wire (75) and the power supply for the circuit (at the top of C4), so that the temperature and position frequencies can be impressed upon the one wire (75) without also appearing on the power supply voltage for the circuit, at the top of C4. Capacitor C4 filters the power supply for the circuit, working with inductor L1, so that the circuit has a steady supply voltage at the top of C4; Column 6 Line 61-67; Here the Zener diode also the inductor and capacitor functions as the lightning and electromagnetic interference protection unit as the Zener diode protect against reverse connection). The purpose of doing so is to protect against reverse-connection, to protect against over voltage and electrostatic discharge and to provide a steady supply voltage.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Nouhaud in view of Nyce, because Nyce teaches to connect a lightning and electromagnetic interference protection unit between said DC input .

Claim 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nouhaud ‘730 A1 in view of Waugaman in the US Patent Number US 5414939 A.

Regarding claim 8, Nouhaud fails to teach a system, wherein each output circuit further comprises a gain calibration unit.
Waugaman teaches a system and method for digitally processing a plurality of parameter measurement signals (Column 1 Line 7-8), wherein 
each output circuit further comprises a gain calibration unit [112] in Figure 4 (The output of filter 108 indicative of core position is applied to a scaling amplifier 110 whose gain is set by a null source and gain control selection circuit 112 (FIGS. 3 and 4). As will be noted in detail hereinafter, the gain of each scaling amplifier is set by processor section 84 (FIG. 2); Column 5 Line 34-39). The purpose of doing so is to allow the contact measurement system to be calibrated to a standard set-up container, to make the system display show the calibrated container value, to detect null position of the LVDT selected by the processor section, and to provide a corresponding signal to a null detection amplifier.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Nouhaud in view of Waugaman, because Waugaman teaches to include a gain calibration unit allows the contact measurement system to be calibrated to a standard set-up container, makes the system display show the calibrated container value (Column 5 line 40-43), detects null position of the LVDT selected by the 


Regarding claim 15, Nouhaud fails to teach a method, wherein each output circuit further comprises a gain calibration unit and/or an offset calibration unit.
Waugaman teaches a system and method for digitally processing a plurality of parameter measurement signals (Column 1 Line 7-8), wherein 
each output circuit further comprises a gain calibration unit [112] in Figure 4 (The output of filter 108 indicative of core position is applied to a scaling amplifier 110 whose gain is set by a null source and gain control selection circuit 112 (FIGS. 3 and 4). As will be noted in detail hereinafter, the gain of each scaling amplifier is set by processor section 84 (FIG. 2); Column 5 Line 34-39). The purpose of doing so is to allow the contact measurement system to be calibrated to a standard set-up container, to make the system display show the calibrated container value, to detect null position of the LVDT selected by the processor section, and to provide a corresponding signal to a null detection amplifier.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify Nouhaud in view of Waugaman, because Waugaman teaches to include a gain calibration unit allows the contact measurement system to be calibrated to a standard set-up container, makes the system display show the calibrated container value (Column 5 line 40-43), detects null position of the LVDT selected by the processor section, and provides a corresponding signal to a null detection amplifier (Column 5 Line 61-65).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nouhaud ‘730 A1 in view of Waugaman ‘939 A, as applied to claim 8 above, and further in view of Sloat ‘714 A1.

Regarding claim 9, the combination of Nouhaud and Waugaman fails to teach a system, wherein each gain calibration unit is operatively connected to a thermistor to adjust the output gain of the gain calibration unit.
Sloat teaches a system for determining a position of a moveable device is provided. The system may include, but is not limited to, a variable displacement transformer, including but is not limited to, a shaft mechanically coupled to the moveable device (Paragraph [0004] line 1-5), wherein
each gain calibration unit is operatively connected to a thermistor [190] to adjust the output gain of the gain calibration unit (the system 100 further includes a temperature sensor 190 mounted on the VDT 120 and an analog to digital converter 195 coupled to the output of the temperature sensor 190. The temperature of the VDT 120 is measured by the temperature sensor 190. The Temperature sensor 190 could be of various types including a platinum resistance temperature device (RTD), a thermocouple, or a thermistor, or the like; paragraph [0024] Line 12-19). The purpose of doing so is to determine behavior of the VDT as a function of temperature determined prior to installation by careful measurements, to provide a characterization of a given VDT that allows a more accurate position measurement to be made when the deviations due to temperature are used to adjust the results of the position calculation based on VDT temperature and the characterization stored in the memory.



Regarding claim 10, the combination of Nouhaud and Sloat fails to teach a system, wherein each output circuit further comprises an offset calibration unit.
Waugaman teaches a system and method for digitally processing a plurality of parameter measurement signals (Column 1 Line 7-8), wherein 
each output circuit further comprises an offset calibration unit [112] in Figure 4 (The output of filter 108 indicative of core position is applied to a scaling amplifier 110 whose gain is set by a null source and gain control selection circuit 112 (FIGS. 3 and 4). As will be noted in detail hereinafter, the gain of each scaling amplifier is set by processor section 84 (FIG. 2); Column 5 Line 34-39; gain control selection circuit 112 functions as the calibration unit as it calibrates the output). The purpose of doing so is to allow the contact measurement system to be calibrated to a standard set-up container, to make the system display show the calibrated container value, to detect null position of the LVDT selected by the processor section, and to provide a corresponding signal to a null detection amplifier.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

GERMANN et al. (US 20160238412 A1) discloses, “CONTACTLESS SENSOR FOR DETERMINING ROTOR DISPLACEMENTS- [0093] FIG. 2 illustrates, in the form of a schematic wiring diagram, a first embodiment of a radial displacement sensor of the rotary machine 100. [0094] Two identical transducers 611, 613 are positioned inside the machine housing 101, on opposite sides of the rotor shaft 120, to interact with radially opposing portions of the circumferential surface of rotor shaft 120. Each transducer comprises a U-shaped core, on which a sensing coil 612, 614 is wound. [0095] In the connection box 201, separated from the transducers by housing wall 110, a transformer arrangement 200 comprising an input transformer 210 and an output transformer 220 is provided. [0096] The transformer arrangement 200 is connected to a signal processing circuit 300 via cables 410, 420, 430. The cables can be any kind of cable that is suitable for carrying high-frequency AC currents, e.g., a "twisted pair" cable or a  [0098] The first detection circuit 320 comprises an input amplifier 321 whose input is connected to secondary winding 222 of output transformer 220 via a cable 420. The input impedance of input amplifier 321 matches the characteristic impedance of cable 420. The input amplifier 321 is followed by an analog-to digital converter (A/D converter) 322- However GERMANN does not disclose a variable differential transformer (VDT), wherein said first and second DC output signals each indicate an individual position of said input shaft”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/NASIMA MONSUR/Primary Examiner, Art Unit 2866